DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-3, 5, 6, 8-10, 12, 14, 15, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bataafsche Petroleum Maatschappij (BPM) (GB 696,518, newly cited) and further in view of Wood (US 4,373,041, of record), Kameda (US 2013/0118662, of record), and Zanzig (US 5,470,921, newly cited).
BPM is directed to a tire tread comprising 100 phr of smoked sheet rubber (natural rubber) and between about 2 to 25 parts by weight of a softening agent (Page 3, Lines 59+ and Page 4, Lines 15+).  The exemplary composition of BPM further includes 50 phr of carbon black.  In such an instance, however, the tread composition of BPM is devoid of a thermoplastic resin.

	Also, regarding claim 1, BPM is broadly directed to a tire tread design without specifying a tread pattern. 
Kameda, on the other hand, is similarly directed to a tire construction including a tread, wherein said tread has a specific arrangement of lug grooves and sipes (Figure 2) designed to improve dry and snow steering stability (Paragraph 7).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread arrangement of Kameda in the tire of BPM for the benefits detailed above. 
	In terms of the claimed relationship (tread edge component ratio), it is noted that Kameda generally teaches a wide range of pitch numbers for the lug grooves in a center region and a wide range of pitch numbers for the lug grooves in respective shoulder regions as long as a pitch number in a center region is greater than a pitch number in said shoulder regions 
	Lastly, regarding claim 1, it is extremely well known and conventional to include a small amount of carbon black in silica-rich tire compositions in order to provide a desired color, as shown for example by Zanzig (Column 10, Lines 23-33).
	With respect to claims 2, 3, and 10, as detailed above, the claimed properties appear to result from using the modified composition of BPM.
As to claim 5, BPM suggests the inclusion softening agents in accordance to the claimed invention (Page 2, Lines 47+).
With respect to claims 8 and 14, Wood suggests the inclusion of rosin esters, hydrogenated rosin esters, and terpene resin, to enhance the effectiveness of said silica (Column 1, Lines 65+).  

Regarding claims 13 and 18, it is extremely well known and conventional to include a small amount of carbon black in silica-rich tire compositions in order to, among other things, provide a desired color.  
Regarding claim 21, an exemplary composition of BPM is formed entirely of natural rubber.
Regarding claim 22, the tire of BPM in view of Wood would essentially completely replace carbon black with silica and such satisfies the claimed quantitative relationship.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8-10, 12, 14, 15, 17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 10, 2021